NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS
                                                                           FILED
                             FOR THE NINTH CIRCUIT
                                                                            JUL 22 2016
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
LAURA TORIELLO,                                  No.   14-16431

               Plaintiff-Appellant,              D.C. No.
                                                 2:13-cv-00653-LDG-VCF
 v.

CAROLYN W. COLVIN, Commissioner                  MEMORANDUM*
of Social Security,

               Defendant-Appellee.


                    Appeal from the United States District Court
                             for the District of Nevada
                     Lloyd D. George, District Judge, Presiding

                              Submitted July 8, 2016**
                              San Francisco, California

Before: BERZON, and N.R. SMITH, Circuit Judges, and CHRISTENSEN,***
Chief District Judge.




         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
         ***
             The Honorable Dana L. Christensen, United States Chief District
Judge for the District of Montana, sitting by designation.
      Laura Toriello appeals the district court’s decision affirming the

Commissioner of Social Security’s denial of Toriello’s application for disability

insurance benefits under Title II of the Social Security Act. The administrative law

judge (“ALJ”) determined at step four of the five-step evaluation process that

Toriello was not disabled, because her residual functional capacity (“RFC”) did not

prevent her from performing her past relevant work. “We review the district

court’s order affirming the ALJ’s denial of social security benefits de novo, and

reverse only if the ALJ’s decision was not supported by substantial evidence in the

record as a whole or if the ALJ applied the wrong legal standard.” Molina v.

Astrue, 674 F.3d 1104, 1110 (9th Cir. 2012) (citations omitted).

1.    The ALJ’s determination that Toriello was capable of performing her past

relevant work was supported by substantial evidence. The ALJ assessed Toriello’s

RFC as allowing her to perform “light work.” Even if we were to conclude that the

ALJ’s interpretation of one of the medical records was questionable, the ALJ’s

conclusion that she could perform light work was still adequately supported. See

Flaten v. Sec’y of Health & Human Servs., 44 F.3d 1453, 1457 (9th Cir. 1995).

Several medical evaluations indicate that Toriello (1) could lift and carry ten

pounds frequently and could lift and carry twenty pounds occasionally, and (2) in

an eight-hour workday, could stand or walk for six hours and could sit for six


                                          2
hours. The record is consistent with the requirements necessary to perform light

work. See SSR 83-10 (noting “a job is in this category when it requires a good

deal of walking or standing”); 20 C.F.R. § 404.1567(b). Toriello previously

engaged in light work.1 The record contains no medical evidence that would

compel us to reject the ALJ’s RFC and find that Toriello cannot perform her past

relevant work; at best, one of the medical evaluations does not provide enough

information to tell whether the evaluator thought she could. Therefore, the ALJ’s

conclusion that Toriello could perform past light work was not an abuse of

discretion.

2.    The ALJ provided clear and convincing reasons for rejecting Toriello’s

symptom testimony. See Vertigan v. Halter, 260 F.3d 1044, 1049 (9th Cir. 2001).

The ALJ properly discounted Toriello’s testimony regarding her disability and

capacity to work, because her statements were inconsistent with her activities of

daily living and the objective medical evidence. For example, the ALJ found

Toriello’s testimony that she was unable to stay on her feet for more than “half an



      1
        Toriello argues that she cannot perform the duties of a waitress. However,
Toriello previously engaged in light work in other employment areas. She
challenges those other areas for the first time on appeal as employment that was
not “substantial gainful activity.” See 20 C.F.R. § 404.1574. Because Toriello did
not raise this argument to the district court, it is waived. See Greger v. Barnhart,
464 F.3d 968, 973 (9th Cir. 2006).
                                          3
hour” and could not sit for more than fifteen minutes, along with her allegations in

her function report that she had difficulty lifting, bending, standing, reaching,

walking, sitting, remembering, and concentrating, to be inconsistent with her

admission that she “dusted, occasionally walked her dogs, read, used the computer,

and played games,” as well as “performed personal care tasks, prepared meals,

performed light chores, drove a car, shopped, handled money, . . . and socialized

with friends.” The ALJ also found these claims to be inconsistent with the

objective medical evidence. Notably, neither Toriello’s primary care physician nor

her chiropractor indicated any issues with her ability to walk or stand, and

Toriello’s claims of walking difficulties conflicted with both medical examiners’

findings, which included that she had a “normal gait,” did not use assistive devices,

and was able to walk and stand for at least six hours in an eight-hour day. Finally,

despite Toriello’s claims regarding the severity of her impairments, she received

conservative treatment.

      AFFIRMED.




                                           4